No brief having been filed herein by the plaintiff in error, and the defendant in error having filed a motion to dismiss for that reason on November 15, 1915, and having since filed an additional motion to affirm for failure to file brief, and neither of these motions having received any response from the plaintiff in error, the court is of the opinion that the appeal was for delay only, and, under rule No. 7 of this court (38 Okla. vi, 137 P. ix), we recommend that the judgment be affirmed.
By the Court: It is so ordered. *Page 121